DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10, 12, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/00261 to Cawthon. 
Regarding Claim 1, Cawthon teaches a vented syringe (Fig. 4), comprising: 
a syringe body (14) defining a syringe cavity; 
a plunger body (Fig. 4, elements 52 and 60 couple together to form a plunger body, as disclosed on Page 20, lines 16-27; element 52 serves as the plunger as disclosed in lines 9-11, and element 60 is coupled with element 52 and moves cooperatively with it, and thus is interpreted as comprising the plunger body) disposed at least partially within the syringe cavity (the cavity of barrel 14), the plunger body comprising an air intake channel (Page 21, lines 3-11; element 52 is a combination container/plunger which intakes air through vent 62; thus the internal cavity of element 52 is an air intake channel; element 60 is also provided with an opening 36 which additionally forms part of the air intake channel as it fluidly communication with the internal cavity of element 52) defined within the plunger body and extending between a first end (rear) and a second end (front) of the plunger body, wherein the plunger body further comprises a thumb pad (31) disposed at the first end of the plunger body; 

    PNG
    media_image1.png
    287
    601
    media_image1.png
    Greyscale
a plunger seal (58) disposed at the second end of the plunger body (See Fig. 4, element 58 is disposed on element 60 which forms the second end of the plunger body) and sealingly engaged with the syringe cavity (Page 20, lines 20-23).
In the embodiment shown in Fig. 4, Cawthon does not expressly disclose a filter disposed inwardly adjacent to the thumb pad at the first end of the plunger body and in fluid communication with the air intake channel or a one-way valve disposed at the second end of the plunger body.  
Cawthon further teaches that a filter may be included in the device where venting is necessary (Page 18, lines 21-28).  The embodiment shown in Fig. 4 includes a vent (62) disposed inwardly adjacent to the thumb pad (the vent is adjacent the inner surface of the thumb pad). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe to include a filter in the vent such that the syringe includes a filter disposed inwardly adjacent to the thumb pad at the first end of the plunger body and in fluid communication with the air intake channel, as taught by Cawthon, in order to provide sterile air and protect against contamination (Page 18, lines 20-24). 
Cawthon also teaches an embodiment (Fig. 2) including a plunger body (element 12 and 30), and a plunger seal (element 37), and additionally a one-way valve (Fig. 2, element 32) disposed at a second end of the plunger body (Fig. 2, one-way valve 32 is disposed at the second end 30 of the plunger body 12/30), and the one-way valve is in fluid communication with the air intake channel and the syringe volume (Page 12, lines 20-25; an opening 36 is provided which fluid communication from with the air intake channel [medication container] to the syringe volume; one-way valve 32 is disposed on the opening 36 as shown in Fig. 2), and the one-way valve is configured to prevent fluid flow from the syringe volume to the air intake channel and permit fluid flow from the air intake channel to the syringe volume (Page 13, lines 5-28; check valve provided with the plunger seal in order to prevent backflow). 
It would have been obvious to incorporate the one-way valve into Fig. 4 embodiment, such that the syringe includes a one-way valve in fluid communication with the air intake channel and the syringe volume, and the one-way valve is configured to prevent fluid flow from the syringe volume to the air intake channel and permit fluid flow from the air intake channel to the syringe volume, as taught by Cawthon, in order to prevent backflow of medication (Page 13, lines 13-16).  
It would additionally have been obvious for the one-way valve to be disposed at the second end of the plunger body (Fig. 2 shows one-way valve disposed on plunger seal 37 at the front end of element 30; these components are directly analogous to the plunger seal 58 and the second end 60 of the plunger body in Fig. 4, therefore it would have been obvious to dispose the one-way valve in a similar location on the Fig. 4 embodiment) wherein the one-way valve, the plunger seal, and the syringe cavity cooperatively define a syringe volume with the syringe cavity (when the plunger seal is modified to comprise the one-way valve, the one-way valve, plunger seal, and syringe cavity cooperatively defined a syringe volume, just as shown in Fig. 2). 
Regarding Claim 2, the modified syringe of Cawthon teaches all of the limitations of claim 1 as discussed above, and Cawthon further teaches the syringe body further comprises an aperture (Fig. 4, 29) in fluid communication with the syringe volume. 
Regarding Claim 3, the modified syringe of Cawthon teaches all of the limitations of claim 1 as discussed above, and Cawthon further teaches the plunger body is slidable relative to the syringe body (Page 20, lines 11-13). 
Regarding Claim 5, the modified syringe of Cawthon teaches all of the limitations of claim 1 as discussed above, and Cawthon further teaches the plunger body further comprises a cap (Fig. 4, 42) removably engaged with the air intake channel at the first end of the plunger body (cap 42 is removably engaged, as shown in Figs. 6A-6B for example). 
Regarding Claim 6, the modified syringe of Cawthon teaches all of the limitations of claim 5 as discussed above, and Cawthon further teaches wherein the cap is configured to prevent fluid flow to the air intake channel when engaged with the air intake channel (Page 18, lines 6-7; fluid flow of contaminants into the air intake channel is prevented). 
Regarding Claim 7, the modified syringe of Cawthon teaches all of the limitations of claim 5 as discussed above, and Cawthon further teaches a tether coupling the cap to the plunger body (Page 18, lines 7-8; Page 19 lines 4-5; the tack weld or the hinge meets the limitations of a tether coupling the cap to the plunger body; the tack weld may tether to the plunger body as shown in Fig. 3; the hinge may tether to the plunger body as disclosed in Page 19 line 5). 
Regarding Claim 8, the modified syringe of Cawthon teaches all of the limitations of claim 5 as discussed above, and further teaches the plunger body including a cap receptacle to releasably engage the cap (Page 18, lines 7-8; Page 19 lines 4-5; Cawthon teaches the cap received on the plunger body by a tack weld as shown in Fig. 3; or by a hinge as disclosed in Page 19 lines 4-5; in each case, the cap is received on the plunger body and thus the plunger body comprises a cap receptacle). 
Regarding Claim 9, the modified syringe of Cawthon teaches all of the limitations of claim 1 as discussed above, and including the limitations of claim 9 as the syringe has already been modified such that the one-way valve is configured to collapse to prevent fluid flow from the syringe volume to the air intake channel (Page 13, lines 17-23). 
Regarding Claim 10, the modified syringe of Cawthon teaches all of the limitations of claim 1 as discussed above, and Cawthon further teaches the one-way valve comprises a duckbill valve (Page 14, lines 4-6). 
Regarding Claim 12, the modified syringe of Cawthon teaches all of the limitations of claim 1 as discussed above, and including the limitations of claim 11 as the syringe has already been modified such that the one-way valve is integrally formed with the plunger seal (Page 13, lines 11-12 teach the one-way valve is integrally formed with the plunger seal, and thus the one-way valve would be implemented similarly via the modification disclosed above regarding claim 1). 
Regarding Claim 21, the modified syringe of Cawthon teaches all of the limitations of claim 5 as discussed above, and including the limitations of claim 21 as the syringe has already been modified such that the filter is positioned between the cap and the second end of the plunger body (the filter is positioned with the vent 62 which is positioned between the cap 42 and second end of the plunger body). 
Regarding Claim 14, Cawthon teaches a vented syringe (Fig. 4), comprising: 
a syringe body (14) defining a syringe cavity; 
a plunger body (Fig. 4, elements 52 and 60 couple together to form a plunger body, as disclosed on Page 20, lines 16-27; element 52 serves as the plunger as disclosed in lines 9-11, and element 60 is coupled with element 52 and moves cooperatively with it, and thus is interpreted as comprising the plunger body) disposed at least partially within the syringe cavity (the cavity of barrel 14), the plunger body comprising an air intake channel (Page 21, lines 3-11; element 52 is a combination container/plunger which intakes air through vent 62; thus the internal cavity of element 52 is an air intake channel; element 60 is also provided with an opening 36 which additionally forms part of the air intake channel as it fluidly communication with the internal cavity of element 52) defined within the plunger body and extending between a first end (rear) and a second end (front) of the plunger body, wherein the plunger body further comprises a thumb pad (31) disposed at the first end of the plunger body; 

    PNG
    media_image1.png
    287
    601
    media_image1.png
    Greyscale
a plunger seal (58) disposed at the second end of the plunger body (See Fig. 4, element 58 is disposed on element 60 which forms the second end of the plunger body) and sealingly engaged with the syringe cavity (Page 20, lines 20-23), and wherein expansion of the syringe volume provides a vacuum within the syringe volume (Page 21, lines 5-8 discloses that the medication is removed under vacuum in regards to the Fig. 4 embodiment [referring to expansion of the syringe volume drawing medication from the plunger body and into the syringe volume]). 
In the embodiment shown in Fig. 4, Cawthon does not expressly a one-way valve disposed at the second end of the plunger body. 
Cawthon also teaches an embodiment (Fig. 2) including a plunger body (element 12 and 30), and a plunger seal (element 37), and additionally a one-way valve (Fig. 2, element 32) disposed at a second end of the plunger body (Fig. 2, one-way valve 32 is disposed at the second end 30 of the plunger body 12/30), wherein the one-way valve is in fluid communication with the air intake channel and the syringe volume (Page 12, lines 20-25; an opening 36 is provided which fluid communication from with the air intake channel [medication container] to the syringe volume; one-way valve 32 is formed with the plunger seal 37 but is also disposed on the opening 36 as shown in Fig. 2), wherein the one-way valve is configured to prevent fluid flow into the air intake channel during expansion of the syringe volume and permit fluid flow from the air intake channel to the syringe volume to release the vacuum within the syringe volume (one-way valve by definition only allows fluid flow in one direction; Page 13, lines 11-16 discloses that fluid flow is permitted from the air intake channel [medication container] to the syringe volume and prevented in the reverse; therefore, fluid flow from the syringe volume into the air intake channel is always prevented and fluid flow out of the air intake channel is always permitted, including during expansion of the syringe volume). 
It would have been obvious to incorporate the one-way valve into Fig. 4 embodiment, such that the syringe includes a one-way valve in fluid communication with the air intake channel and the syringe volume, wherein the one-way valve is configured to prevent fluid flow from into the air intake channel during expansion of the syringe volume and permit fluid flow from the air intake channel to the syringe volume to release the vacuum within the syringe volume, as taught by Cawthon, in order to prevent backflow of medication (Page 13, lines 13-16).  
It would additionally have been obvious for the one-way valve to be disposed at the second end of the plunger body (Fig. 2 shows one-way valve disposed on plunger seal 37 at the front end of element 30; these components are directly analogous to the plunger seal 58 and the second end 60 of the plunger body in Fig. 4, therefore it would have been obvious to disposed the one-way valve in a similar location on the Fig. 4 embodiment) wherein the one-way valve, the plunger seal, and the syringe cavity cooperatively define a syringe volume with the syringe cavity (when the plunger seal is modified to comprise the one-way valve, the one-way valve, plunger seal, and syringe cavity cooperatively defined a syringe volume, just as shown in Fig. 2). 
Regarding Claim 15, the modified syringe of Cawthon teaches all of the limitations of claim 14 as discussed above, and Cawthon further teaches the plunger body is slidable relative to the syringe body (Page 20, lines 11-13). 
Regarding Claim 16, the modified syringe of Cawthon teaches all of the limitations of claim 15 as discussed above, and Cawthon further teaches the plunger body further comprises a cap (Fig. 4, 42) removably engaged with the air intake channel at the first end of the plunger body (cap 42 is removably engaged, as shown in Figs. 6A-6B for example). 
Regarding Claim 17, the modified syringe of Cawthon teaches all of the limitations of claim 16 as discussed above, and Cawthon further teaches wherein the cap is configured to prevent fluid flow to the air intake channel when engaged with the air intake channel (Page 18, lines 6-7; fluid flow of contaminants into the air intake channel is prevented). 
Regarding Claim 18, the modified syringe of Cawthon teaches all of the limitations of claim 16 as discussed above, and Cawthon further teaches a tether coupling the cap to the plunger body (Page 18, lines 7-8; Page 19 lines 4-5; the tack weld or the hinge meets the limitations of a tether coupling the cap to the plunger body; the tack weld may tether to the plunger body as shown in Fig. 3; the hinge may tether to the plunger body as disclosed in Page 19 line 5). 
Response to Arguments
Applicant's arguments, filed 10/27/2022, have been fully considered but they are not persuasive. 
Applicant recites on Page 6, lines 8-17 that Cawthon teaches “that the medication container 52 may be provided with its own vent 62… allowing for the introduction of air into the container” and that “a separate component 56, made up of a piston 58 and a through connector 60, which is dimensioned to sealingly and wipingly engage the inside of barrel 14”.  Applicant then concludes that Cawthon therefore fails to teach or suggest “a one-way valve disposed at the second end of the plunger body, wherein the one-way valve, the plunger seal, and the syringe cavity cooperatively define a syringe volume within the syringe cavity”.  
Examiner respectfully disagrees.  Cawthon’s teachings of “a vent 62…allowing for the introduction of air into the container” and “a separate component 56, made up of a piston 58 and a through connector 60, which is dimensioned to sealingly and wipingly engage the inside of barrel 14” do not amount to an argument as to how Cawthon fails to teach “a one-way valve disposed at the second end of the plunger body, wherein the one-way valve, the plunger seal, and the syringe cavity cooperatively define a syringe volume within the syringe cavity”.  
While Cawthon does fail to teach a one-way valve in the embodiment of Fig. 4, the rejection of claim 1 as unpatentable over Cawthon, in the Office Action mailed 06/27/2022, disclosed the Fig. 4 was silent regarding a one-way valve.  However, Cawthon teaches a one-way valve in other embodiments, including a Fig. 2 embodiment.  The rejection modified the Fig. 4 embodiment of Cawthon to include a one-way valve, as taught by Cawthon in the Fig. 2 embodiment.  The Fig. 2 embodiment teaches the one-way valve 32 integrally formed with a plunger seal (Page 13, lines 11-12) and disposed at a second end of the plunger body (Fig. 2, elements 12 and 30 form a plunger body and one-way valve 32 is disposed at the front end, which is a second end).  Therefore, in Fig. 2, Cawthon teaches a one-way valve 32, plunger seal 37, and syringe cavity [the cavity within barrel 14] cooperatively defining a syringe volume within the syringe cavity.  Furthermore, the modification to include a one-way valve in the Fig. 4 embodiment will additionally yield a one-way valve, plunger seal, and syringe cavity cooperatively defining a syringe volume within the syringe cavity. 
Applicant’s emphasis provided on “separate component 56, made up of a piston 58 and a through connector” also does not amount to an argument as to how Cawthon fails to teach “a one-way valve disposed at the second end of the plunger body, wherein the one-way valve, the plunger seal, and the syringe cavity cooperatively define a syringe volume within the syringe cavity”.  
In the Office Action mailed 06/27/2022, Examiner recited that in the Fig. 4 embodiment, “elements 52 and 56 couple together to form a plunger body”.  While Cawthon discloses that element 56 is provided as a separate component, Cawthon further discloses on Page 20, lines 16-27 that “at the engaging end 20 of the medication container 52, a securing formation is preferably provided to couple the medication container to the piston during the engagement step. In the embodiment depicted in Fig. 4, the securing formation takes the form of at least one preferably annular barb 54 on the tip 35” and “[t]hus, upone engagement of the container 52 upon the tip 35… the barb 54 holds the container to the tip as the container is retracted”.  While coupled, the elements form a plunger body as they then move in a cooperating manner in order to draw the medication into the syringe volume and to dispense medication. 
As applicant noted, Cawthon teaches that “separate component 56 [is] made up of a piston 58 and a through connector 60”.  For further clarity of the rejection, the present Office Action recites that “elements 52 and 60 couple together to form a plunger body” rather than “elements 52 and 56 couple together to form a plunger body”, as recited previously.  This is to make clear Cawthon’s teaching of the plunger seal being disposed at a second end of the plunger body. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783